PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,654,815
Issue Date: 18 Feb 2014
Application No. 12/630,627
Filing or 371(c) Date: 3 Dec 2009
Attorney Docket No. 6181P515X:



:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.78(e) filed on September 30, 2021 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a plurality of nonprovisional applications.  The priority claim has been set forth in a concurrently-filed corrected/updated Application Data Sheet (ADS) and a certificate of correction.  

Office records show the USPTO improperly issued a certificate of correction on December 7, 2021, despite the fact that this petition has not been granted.

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was .

With this petition, an updated/corrected ADS, an explanation concerning the extended period of delay, and a certificate of correction have been received.

Neither the petition fee nor the fee associated with the filing of a certificate of correction were received with this petition.  Office records show the former was charged to Deposit Account number 50-6674 on February 9, 2022 and the latter was charged to this same Deposit Account on February 14, 2022.

To date, requirement (2) of 37 C.F.R. § 1.78(e) above has been satisfied.  Requirements (1) and (3) of 37 C.F.R. § 1.78(e) remain unsatisfied.

When this application was filed on December 3, 2009, 37 C.F.R. 
§ 1.78(a)(2)(iii) permitted the benefit claim to appear in either the first sentence of the specification following the title or the ADS.1  This application was filed with a benefit claim in the first sentence of the specification, which was not accorded by the USPTO, and also does not match the currently-requested benefit claim.  In other words, the applicant included a benefit claim on filing, the USPTO accorded a different benefit claim, and Patentee now seeks a third benefit claim that differs from both that which was initially presented and what was accorded.

The USPTO mailed a filing receipt on December 22, 2009 which sets forth, in pertinent part:


    PNG
    media_image2.png
    118
    469
    media_image2.png
    Greyscale




The USPTO mailed an updated filing receipt on April 13, 2010 which sets forth, in pertinent part:


    PNG
    media_image3.png
    123
    482
    media_image3.png
    Greyscale


Regarding requirement (1) of 37 C.F.R. § 1.78 (e), 37 C.F.R. 
§ 1.78(d)(2) requires the reference to each prior-filed application to be included in an Application Data Sheet (ADS).  Consequently, a corrected/updated ADS has been included with this petition, however it cannot be entered.  Pursuant to 37 C.F.R. 
§ 1.78(d)(2), the required reference must be included in an application data sheet.  Consequently, Petitioner has submitted a corrected/updated Application Data Sheet with this petition, to present the required reference.  However, the corrected/updated Application Data Sheet submitted concurrently with this petition cannot be entered, since it fails to comply with 37 C.F.R. 
§ 1.76(c)(2) in that it fails to strike-through or brackets to indicate what material is to be removed from Office records.

If the benefit claim is desired, Petitioner should submit a corrected/updated ADS where the material to be added has been underlined, and the material to be removed from Office records has been either stricken-though or placed within brackets.  It is noted that MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

All changes should be based off the most recent filing receipt, which was mailed on April 13, 2010 and reproduced above.

See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),2 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.
	
Regarding requirement (3) of 37 C.F.R. § 1.78(e), first, the statement required by 37 C.F.R. § 1.78(e)(3) has not been located in the petition.

Second, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 
See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With this petition, Petitioner has asserted that he only became aware of the error in the domestic benefit claim when this was brought to his attention via the receipt of a decision on a petition in related application number 15/340,914 (the decision issued in 15/340,914 on September 24, 2021 and this petition was filed in 12/630,627 on September 30, 2021).

However, it is not clear why the party/parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded, and no action was taken to secure the desired benefit claim until the filing of this petition more than 11 years and nine months after the mailing of the aforementioned December 22, 2009 filing receipt and six years and seven months after this patent issued on February 18, 2014.  This must be addressed on renewed petition.  A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and confirmed the facts of which he lacks firsthand knowledge.




How to respond to this decision :

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,3 hand-delivery,4 or facsimile.5  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.6

A new corrected/updated ADS and a second petition fee are not required.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.78(a)(2)(iii) in effect at the time set forth, in toto: “[i]f the later-filed application is a non-provisional application, the reference required by this paragraph must be included in an application data sheet 
        (§ 1.76), or the specification must contain or be amended to contain such reference in the first sentence(s) following the title.”  
        2 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf 
        3 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        4 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        5 (571) 273-8300: please note this is a central facsimile number.  
        6 https://www.uspto.gov/patents/apply.